PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/669,851
Filing Date: 31 Oct 2019
Appellant(s): Trujillo et al.



__________________
Thomas Luebbering 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/10/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action “Final Rejection - 08/17/2021” from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding Rejections of Claims 1-12 under 35 U.S.C. §112(a): 
The Appellant mainly discussed claims 1 and 11, and then associated those limitations with other claims such as 2-10 and 12. As per Appellant opinion, a) a temporary adhesive is used (by name “wax”), b) given that a temporary adhesive is used to secure the die in the pocket, and the claim in preamble recites "an apparatus for removing one or more layers from a die for an integrated circuit", the disclosure supports claiming that the die is temporarily inserted into the pocket and ultimately removed from the pocket. Appellant cited paragraph [0025-0027] and figure 7 and some references of web materials for justifying his opinion. To begin with, Examiner would like to present Figures 6-7 (copied below) of the instant application.

    PNG
    media_image2.png
    202
    399
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    487
    763
    media_image3.png
    Greyscale

On a) a temporary adhesive is used (by name “wax”),  with reference to Figure 7, supra, the blocks 218-220 disclose an adhesive, and block 222 discloses wax as the adhesive substance with a final state of solidifying to maintain the die in the position within the pocket. Paragraph [0027] with Fig 6, discloses “the adhesive substance 30 may be a wax or wax-like substance which is initially in a melted or semi-melted state and then cools and solidifies against an underside of the die 12, and thereby adheres to and secures the die 12 inside the pocket 14 in the desired position and a desired flat, or planar, orientation”. Usage of wax as temporary adhesive is not described or claimed in any place in the disclosure (specification, figures and original claims). This clearly nullifies the appellant’s assertion that because of wax it can be claimed as temporary adhesive. In addition to the instant disclosure, the state of art discloses wax can be used in different state: such as liquid as a temporary state or solid as a non-temporary state. For example, US 4768850 A, in column  17 lines 11-14, discloses an adhesive substance such as wax is used to hold the silicon chip 86 on the quartz block 87 in the curved configuration shown in FIG. 10. For another example, US 20070105347 A1, in [0004], discloses “in order to hold the components together in the stack, they are usually connected using wax or other adhesive substances”. There are plenty prior arts that disclose wax as non-temporary adhesive. As the instant disclosure (specification, figures and original claims) does not disclose wax is being used as a temporary adhesive (instead wax solidified final state is non-temporary) and prior arts disclose wax as a non-temporary (and therefore not inherently temporary) adhesive, the Examiner argues that appellant’s assertion that wax is inherently temporary is without any basis.
On b) as the Appellant cerebration that “given that a temporary adhesive is used to secure the die in the pocket” is erroneous (from the preceding paragraphs), then Appellant assertion “it follows that the die is intended to be removed from the pocket” is also wrong and without any basis. Moreover, the block 224 (in fig 7; paragraph [0029]) which discloses delayering the IC die received and retained in the pocket also clearly nullifies the appellant’s assertion, that because of an apparatus in preamble, it can  claim , “the die temporarily inserted into the pocket, … and then the die is removed from the pocket” . Additionally, the “Final Rejection - 01/21/2021” using (20040140533 A1 to Stern, Jonathan Michael) disclosed an apparatus for delaying layers from an IC die without removing from the pocket. Therefore, Examiner argues that appellant’s assertion that an apparatus inherently removes the delayered IC from the pocket is without any basis.
As described in preceding two paragraphs, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention, as such the rejection under 35 U.S.C. 112(a) was proper. Claims 2-9 and 12 were properly rejected under 35 U.S.C. 112 (a), because of their dependency status from claims 1 and 11 respectively.
Regarding Rejections of Claims 1-12 under 35 U.S.C. §112(b):
Contrary to Appellant’s assertion, that “term ‘temporary’ is definite given the nature of the adhesive, the nature and expressed purpose of the invention, and the common knowledge of all including those with ordinary skill in the art”, the examiner would like to note, with reference to the preceding paragraphs, it is not clear how in an apparatus claims “temporary/temporarily” attributes may exist while blocks 218-224, in Figure 7, disclose (as detailed above) non-temporary adhesive and the IC die was retained in the pocket. Further, the temporary measures in terms of duration or any other metrics cannot be ascertained from “the die temporarily inserted into the pocket and aids in temporarily retaining the die in the pocket”, as such, the rejection under 35 U.S.C. 112(b) was proper. Claims 2-9 and 12 were properly rejected under 35 U.S.C. 112 (a), because of their dependency status from claims 1 and 11 respectively.
Appellant fails to establish that the rejection under 35 U.S.C. 112(a) and/or 112(b) was improper.
As Appellant’s other arguments are not part of the new final Office Action dated August 17, 2021 (from which this appeal is initiated) those are considered to be moot, and no further responses are put forward.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
Conferees:
/WILLIAM F KRAIG/Supervisory Patent Examiner, Art Unit 2896       
                                                                                                                                                                                                 
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.